     Case 2:20-cv-00800-JEM Document 22 Filed 11/17/20 Page 1 of 1 Page ID #:675

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-00800-JEM                                           Date     Nov. 17, 2020
 Title           Charmia Lateac White v. Andrew M. Saul




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER RE DEFENDANT’S NOTICE OF NON-
                         RECEIPT OF PLAINTIFF’S INITIAL PORTIONS OF JOINT
                         SUBMISSION (Dkt. 21)

       On November 13, 2020, Defendant filed a Notice Of Non-Receipt Of Plaintiff’s Initial
Portions Of Joint Submission (Dkt. 21) indicating that Plaintiff failed to file his portions of the
Joint Submission which were due on October 25, 2020. The Court has granted two
extensions.

        Accordingly, the Court ORDERS plaintiff to show cause in writing on or before
December 1, 2020 why this action should not be dismissed for lack of prosecution. The Order
to Show Cause will be submitted upon the filing of plaintiff’s response. Plaintiff is advised that
failure to provide Defendant with his portions of the Joint Submission may result in the Court
recommending that the case be dismissed for failure to prosecute pursuant to Federal Rules of
Civil Procedure, Rules 4(l) and 4(m).




                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
